Citation Nr: 1615976	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-00 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, with additional service in the Army National Guard from February 1973 to August 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In the January 2012 and January 2015 remands, the Board found that the Veteran reasonably raised the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a bilateral eye disorder.  The Board referred this claim to the RO for the appropriate development and adjudicative action.  The Board is unable to locate any documentation in the electronic claims file showing that this claim has been or is being addressed by the RO.  As such, the Board is, for a third time, referring to the RO the reasonably raised claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a bilateral eye disorder for the appropriate action.


REMAND

In the January 2015 remand, the Board found the January 2012 VA medical examination inadequate.  The January 2015 remand directed the RO to provide the Veteran with another VA examination in order to obtain a medical opinion as to whether any present eye disorder was related to the Veteran's active duty.  The examiner was further to opine whether any currently or previously diagnosed eye disorder was a congenital or developmental defect, and if so, was any congenital or developmental defect subject to a superimposed disease or injury during the Veteran's active duty that created additional disability.

An opinion was obtained by VA in April 2015.  The April 2015 examiner concluded that a review of the Veteran's service treatment records show "no ocular pathological diagnosis that is currently or previously diagnosed that incurred in or was due to the [V]eteran's active duty."  The examiner found that the Veteran did not have an eye disorder that was a congenital or development defect.  However, the examiner then stated

The meibomian gland dysfunction, lagophthalmos, pinguecula are not congenital in nature.  The diagnosis of glaucoma suspect vs. physiological cupping can be congenital but is not a "defect".  Glaucoma does have a risk factor of family history and physiolocial [sic] cupping, as the name implies, is normal from birth but does not cause a visual defect.  

The Board finds the April 2015 opinion to be inadequate.  While the examiner provided an opinion in regard to the Veteran's bilateral eye disorders in relation to his military service; the examiner failed to provide a rationale to support the conclusion.  Furthermore, while the examiner concluded that the Veteran's glaucoma suspect can be congenital; an opinion was not provided as to whether the Veteran's glaucoma suspect is congenital, and if so, was the congenital or developmental defect subject to a superimposed disease or injury during the Veteran's active duty that created additional disability.  See Stegall v. West, 11 Vet. App. 268, 271(1998). 

Accordingly, the case is remanded for the following action:

1.  The Veteran's electronic claims file must be provided to an appropriate VA examiner, other than the January 2012 and April 2015 examiners, to provide an opinion as to whether an eye disorder is related to the Veteran's military service.  The claims file and all electronic records must be made available to and reviewed by the examiner in conjunction with the examination.  An examination must not be scheduled unless the examiner deems it necessary.

After a thorough review of the Veteran's electronic claims file; the medical evidence including all service treatment records, and a discussion of each; and with consideration of the Veteran's statements of record, the examiner must address the following questions:

(a)  Is any currently or previously diagnosed eye disorder related to the Veteran's active duty? 

(b)  Is any currently or previously diagnosed eye disorder a congenital or developmental defect?  If so, was the eye disorder subject to a superimposed disease or injury during the Veteran's active duty that created additional disability?

The examiner must provide a comprehensive report, to include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




